Citation Nr: 0823902	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey, 
(RO). 

This case was previously before the Board in May 2006 and 
December 2007 and was remanded both times for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no evidence of any hypertension during service 
or within one year of separation from service.

2.  There is no medical evidence linking any current 
hypertension to the veteran's active military service or to 
any service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active military service, nor 
may it be presumed, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted a medical 
opinion letter from Dr. A.S., dated in September 2004.  The 
letter indicates that Dr. A.S. was, at that time, treating 
the veteran.  In the Board's May 2006 remand, the RO was 
instructed to request that the veteran submit a completed 
authorization form so that the records of the veteran's 
treatment by Dr. A.S. could be obtained and associated with 
the claims folder.  Subsequently, in a letter dated in June 
2006, the veteran was requested to submit a completed 
authorization form for his records of treatment by Dr. A.S.  
The veteran did not respond to this request for a completed 
authorization form.  Without a signed authorization for 
release of Dr. A.S.'s medical records, VA cannot request the 
veteran's records.  The duty to assist is not a one-way 
street, and the claimant has not fulfilled his duty to 
cooperate in this matter.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In light of the appellant's failure to respond to 
the RO's June 2006 VCAA letter, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to his claim.

The appellant was afforded VA medical examinations in 
February 2003 and February 2008 regarding whether the 
veteran's hypertension is proximately due to or the result of 
the veteran's service-connected PTSD.  However, the Board 
notes that no examination was provided regarding whether the 
veteran's current hypertension was incurred in service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination regarding whether the veteran's 
hypertension was incurred in service is not necessary.  The 
veteran's service medical records do not reveal any report of 
hypertension, there is no evidence of hypertension 
manifesting within one year of separation from service, and 
there is no competent evidence suggesting that the veteran's 
hypertension is related to his active service.

Lastly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II. Entitlement to Service Connection

The veteran seeks entitlement to service connection for 
hypertension.  The veteran contends that his hypertension is 
aggravated by his service-connected PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  A veteran may also be granted service 
connection for hypertension, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for hypertension.  The 
veteran's heart and vascular system were noted to be normal 
in the reports of medical examination at entrance to and 
separation from active service in September 1965 and June 
1969 respectively.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination regarding his claim in February 2003.  The 
veteran reported that he had been diagnosed with hypertension 
two or three years prior, no hospitalization had been 
necessary, and he was on medication to control his 
hypertension.  After examination, the veteran was diagnosed 
with essential hypertension and the examiner rendered the 
opinion that the veteran's essential hypertension was not 
related to the veteran's service-connected PTSD.

In February 2008, the veteran was afforded another VA C&P 
hypertension examination.  The veteran reported that he was 
diagnosed with hypertension in 2000.  After examination, the 
veteran was diagnosed with uncontrolled essential 
hypertension and the examiner rendered the opinion that the 
veteran's essential hypertension was not aggravated by the 
veteran's service-connected PTSD.  The examiner stated that 
PTSD does not cause hypertension and there was no 
relationship between the veteran's PTSD and his hypertension.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  The 
veteran's service medical records are negative for any 
complaint, diagnosis, or treatment for hypertension.  There 
is no evidence of hypertension manifest to a compensable 
degree within one year of discharge.  The earliest indication 
of hypertension in the claims folder is 2000, more than 30 
years after the veteran separated from active military 
service.  The Board points out that passage of so many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

The VA examinations in February 2003 and February 2008 found 
that the veteran's hypertension and PTSD were unrelated.  The 
examiner, in February 2008, opined that PTSD does not cause 
hypertension and that the veteran's hypertension was not 
aggravated by the veteran's PTSD.  As such, there is no 
objective medical evidence etiologically linking the 
veteran's hypertension to the veteran's active military 
service or to the veteran's service-connected PTSD.  
Therefore, the veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to PTSD, 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


